DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
Claim Objections
Claim 23 is objected to because of the following informalities:  the claim recites, “the plurality of grooves” and depends from claim 18, however claim 18 does not recite any grooves.  Appropriate correction is required.
 Allowable Subject Matter
Claims 1-17 are allowed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,061,559 to Chang (“Chang”).
Regarding claim 18,  An apparatus (Chang teaches a vending machine apparatus, see Column 3 Line 38) comprising: a container including a first portion, a second portion, and a third portion (see Figure 1 showing different parts that can be considered separate portions); and a device provided in the container (the device provided in the contained is components of the vending machine, for example the gears associated with the rotating handle 16, or the device that accepts and stores the coin, etc.), wherein the container includes a first lateral surface, a second lateral surface, an upper surface, and a bottom surface (any two of the four wall segments 62 can be the first lateral surface and the second lateral surface, the upper surface is reference number 20, and the bottom surface is not shown but is parallel to the upper surface and serves as the base of the apparatus 10), wherein a first flat surface and a first curved portion are included in a first corner portion configured of the first lateral surface and the upper surface (where the top portion 20 meets the wall segment 62 is a corner portion, and consists of a flat surface and a curved surface; this can be seen in Figure 1 at the bottom portion of part 20: a flat section meets a curved section along the corner where the top 20 meets joins the side wall 62 at a right angle), and wherein the first flat surface is provided at the second portion and at the third portion or the first curved portion is provided at the first portion and at the second portion (the second portion and third portion may be the part of apparatus 10 covered by the flat surface, or the first and second portion may be considered to correspond to the part with the curved section of reference number 20.  Since each claimed “portion” is not further limited or defined, then each “portion” may be defined as such).  
 	Regarding claim 19, Chang teaches the apparatus according to claim 18, wherein the first flat surface is provided at the second portion and at the third portion, and wherein the first curved portion is provided at the first portion and at the second portion (referring again to Figure 1, the first portion may be the section closest to the label “Fig. 1” so that the curved portion is provided at the first portion, and the second portion may be more towards the center of the apparatus 10 and the third portion may be the left of the apparatus.  Thus the curved portion is provided at the first and second portion and the flat surface is provided at the center and left of the apparatus).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and further in view of U.S. Pub. No. 2009/0108014 to Riley (“Riley”).
 	Regarding claim 20, Chang teaches the apparatus according to claim 18, but is silent on at least the first lateral surface and the upper surface each include a groove region configured of a plurality of grooves.  
see paragraph [0036]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chang with that of Riley to use an alternative option of including grooves on the housing for a variety of reasons such as to engage with other parts of the device or even for aesthetic reasons.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and further in view of U.S. Pub. No. 2004/0056041 to Renard (“Renard”).
 	Regarding claim 21, Chang teaches the apparatus according to claim 18, but is silent on the first lateral surface, the second lateral surface, the upper surface, and the bottom surface are formed of metal.  
	Renard teaches a device in a similar field with a similar purpose as the device in Chang.  In paragraph [0027], Renard teaches using steel or other metal to form the housing of the device 10.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chang with that of Renard to substitute the housing material with metal to provide a secure enclosure to house the device.  
Allowable Subject Matter
Claim 22-23 are object as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697